Citation Nr: 0432517	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by a lump in the chest, to include as due to Agent 
Orange exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to Agent Orange 
exposure.

4.  Entitlement to service connection for coronary disease, 
to include as due to Agent Orange exposure.

5.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in April 2001.  At 
that time, in addition to the claims indicated on the title 
page, the issues on appeal included, service connection for 
fungus of the feet, epidermal inclusion cysts, 
gastroesophageal (reflex) disease, and peripheral neuropathy 
due to Agent Orange exposure.  A rating decision dated in 
July 2001 granted service connection for diabetes mellitus 
associated with herbicide exposure.  In a July 2002 rating 
decision, the RO granted service connection for hypertension, 
left and right hand and left and right foot neuralgia, and 
gastroesophageal reflux disease, each separately evaluated as 
10 percent disabling; and tinea pedis, evaluated as 0 percent 
disabling; all related to exposure to Agent Orange.  In a 
March 2004 rating decision, the RO granted service connection 
for adjustment disorder, evaluated as 10 percent disabling, 
and epidermal inclusion cysts, evaluated as 0 percent 
disabling.  

In view of the foregoing, the issues as indicated on the 
title page are the sole issues remaining for adjudication by 
the Board.  

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD. 

2.  Disability manifested by a lump in the chest was not 
manifested during service or for many years after service, 
nor is disability manifested by a lump in the chest otherwise 
related to the veteran's service.  

3.  Chronic obstructive pulmonary disease was not manifested 
during service or for many years after service, nor is 
chronic obstructive pulmonary disease otherwise related to 
the veteran's service.

4.  Arthritis was not manifested during service or for many 
years after service, nor is arthritis otherwise related to 
the veteran's service.


CONCLUSION OF LAW

PTSD, COPD, disability manifested by a lump in the chest, and 
arthritis were not incurred in or aggravated by active 
service; nor may service incurrence be presumed. 38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), (the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran prior to the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in April 1997, several years before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini, the 
Court made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when: a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, regarding the issues on appeal, a 
substantially complete application was initially received in 
October 1996.  Thereafter, in a rating decision dated in 
April 1997 those issues were denied.  Only after that rating 
action was promulgated did the AOJ, in May 2001, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  Notice of the VCAA requirements 
was also included in a March 2003 letter from the RO, and the 
March 2004 Supplemental Statement of the Case. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  

The Board also notes that the May 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Except for the coronary artery disease issue addressed in the 
remand section of this decision, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA and regulations.  The record 
in this case includes the veteran's service medical records, 
private medical records, and VA treatment records.  In 
addition, the veteran has been afforded VA medical 
examinations for PTSD, the joints, skin, and trachea and 
bronchi.  With regard to providing assistance to the veteran 
it is also noted that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions and statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the VCAA and implementing regulations have 
been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

I.  Service Connection for PTSD

The veteran's DD 214, Report of Transfer or Discharge, and 
his service personnel records show that he served in the 
Republic of Vietnam for approximately 1 year.  The veteran's 
service medical records are absent for any complaints, 
findings or treatment of a psychiatric disorder.  

A December 1996 VA PTSD examination report indicates that the 
veteran's claims folder had been available for review by the 
examiner.  It was reported that the veteran's military 
history indicated that he had been sent to the Republic of 
Vietnam, where 90 percent of his time was spent at the base 
camp.  His jobs included maintaining electrical equipment and 
guard duty.  It was reported that a stressful event that 
occurred was while he was on guard duty, a bunker caught 
fire. Another incident that was reported was an incident when 
he was riding in a row of trucks and a bridge that he had 
just crossed exploded.  It was indicated that no one was 
killed.  The veteran complained of sleep disturbance and 
irritability.  The Axis I psychiatric diagnosis was listed 
as: None.  A PTSD diagnosis was not reported.           

In a July 2000 statement, the veteran's spouse indicated that 
the veteran had restless sleep, and that he reported dreaming 
about running from a fire that occurred while in Vietnam.  

In an August 2000 VA psychiatric outpatient clinic 
consultation, it was indicated that the veteran had been 
referred for an evaluation of flashbacks from Vietnam.  It 
was stated that the veteran was a combat veteran in Vietnam, 
and that he had intrusive recollections of a bunker 
explosion, with nightmares and flashbacks, and insomnia.  
Anxiety symptoms were reported.  It was indicated that the 
veteran met the criteria for PTSD, and that his symptoms were 
exacerbated in June 2000 when he was given incorrect 
medication.  The diagnosis was chronic PTSD.  VA outpatient 
clinical records in October 2000 show that the veteran 
received an evaluation and treatment for PTSD.  

In a January 2001 VA psycho-education consultation, the 
veteran's complaints of symptoms from combat experiences were 
reported.  The examiner mentioned the possibility of delayed 
onset PTSD.  The diagnosis was: Adjustment disorder.  In 
March 2001 VA outpatient records indicate that the veteran 
had anxiety and insomnia symptoms.  The diagnoses were 
adjustment disorder and PTSD.  

In a September 2001 VA PTSD questionnaire response, the 
veteran stated that while in Vietnam he was in a helicopter 
that quit running but was landed excellently by a pilot.  The 
veteran reported that going down in the aircraft in the 
jungle in enemy territory was stressful.  The veteran stated 
that the aircraft was from the 9th Aviation Battalion, and 
that he was unable to recall the date the incident occurred.  
The veteran's response as to whether he participated in 
extensive combat or was subjected to rocket or mortar attacks 
was no.  He also indicated that he was not recommended for 
awarded decorations for valor.  The veteran referred to his 
problem with sleeping and his anxiety regarding fires.       

A VA PTSD examination was performed in February 2002.  The 
examiner indicated that the veteran had been evaluated 
previously for PTSD.  He was identified in the examination 
report as a Vietnam combat veteran.  It was indicated by the 
examiner that the claims folder had been reviewed. The 
veteran complained that he was mean and hateful to his 
spouse.  He stated that he had the "running jig" at night 
and he was restless at night.  The veteran also stated that 
he was irritable and that he became upset with vendors at his 
job.  The veteran indicated that some of his symptoms began 
after his return from Vietnam, and that he had dreams that 
awakened him.  The mental status examination revealed that 
the veteran's mood was irritable and that he had sleep 
disturbance and sleep apnea.  

In the diagnostic assessment, the examiner indicated that the 
veteran did not appear to have as intense exposure to 
traumatizing situations as other veterans with PTSD, although 
he was exposed to potentially traumatizing situations.  It 
was indicated that the veteran reported that his experiences 
in Vietnam did not bother him consciously, and he was open to 
the possibility that he was bothered unconsciously.  It was 
indicated that he did not have intrusive memories of Vietnam.  
It was reported that the veteran's spouse believed that he 
was bothered by his combat experiences and that he did not. 
The examiner indicated that psychometric testing showed that 
the veteran tried to put his best foot forward, and that he 
had high levels of anxiety and depression, contributing to 
magnification of his physical problems.  It was also 
indicated that PTSD testing for the veteran was not elevated 
into the clinically significant range.  The diagnosis was: 
Adjustment disorder with mixed disturbance of emotions and 
conduct, with in during stressors. The examiner commented 
that he did not see that the veteran was suffering from PTSD, 
but did see his suffering from adjustment disorder.  It was 
stated that the examiner had formed a clear impression that a 
lot of the veteran's emotional difficulty was due to anxiety, 
worry, and frustration over his medical conditions.  

A VA outpatient clinic entry dated in July 2003 showed that 
the veteran had anxiety and he complained of insomnia.  PTSD 
was diagnosed.  



Analysis

The veteran asserts that he has PTSD that is the result of 
service in the Republic of Vietnam.  It is important to note 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110.  Further, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. §  4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.

It has not been contended nor is it shown that the veteran 
sustained an acquired psychiatric disorder during his period 
of military service.  It is noted that service connection has 
been granted for adjustment disorder secondary to the 
service-connected diabetes mellitus, evaluated as 10 percent 
disabling.    

The clinical evidence shows that the veteran has and is 
currently receiving VA outpatient psychiatric treatment.  
Primarily his symptoms are reported as anxiety and insomnia.  
It is important to note that the outpatient treatment 
diagnoses from VA clinicians have included PTSD, and also 
adjustment disorder.  However, the Board is not required to 
accept the medical authority supporting a claim, it must 
provide its reasons for rejecting such evidence and, more 
important, must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision. 
See Hayes v. Brown, 9 Vet. App. 67 (1996).  At comprehensive 
VA psychiatric examinations that occurred in 1996 and in 2002 
a VA clinician, who was able to review the veteran's claims 
folder, opined that the veteran's psychiatric diagnosis is 
adjustment disorder rather than PTSD.  

Those records show that the psychiatrist offered that the 
veteran did not appear to have intense exposure to 
traumatizing situations, the lack of intrusive memories, and 
that fact that the veteran indicated that he was not 
consciously bothered by his experiences and did not re-
experience them.  In addition, it was indicated that the 
psychological testing showed anxiety and depression and did 
not reveal results showing PTSD elevation into the clinically 
significant range.  Although there are conflicting medical 
diagnoses here among VA clinicians, the VA psychiatrist who 
examined the veteran in 1996 and 2002 had use of the 
veteran's claims folder and has provided extensive rationale 
in support of his opinion.  The Board believes these 
examination finding are therefore entitled to considerable 
weight.  Based on the forgoing, the Board is compelled to 
conclude that the veteran does not currently suffer from 
PTSD.  There is therefore no basis for service connection.  
See Brammer v. Derwinski, 3 Vet.App. 223 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the veteran's claim, and service 
connection for PTSD is not warranted.  

II.  Service connection for disability manifested 
by a lump in the chest, COPD, and arthritis. 

As already noted, the veteran's service personnel records 
confirm that he served approximately one year in the Republic 
of Vietnam, during the Vietnam era.  

The veteran's service medical records are absent for any 
complaints, findings or treatment referable to COPD, 
arthritis, or a lump in the chest.  The veteran received 
treatment for a left cheek cyst in June 1967.  The veteran's 
May 1968 service separation Report of Medical History shows 
that he reported that he had or had had shortness of breath, 
pain or chest pressure, a cyst, and boils.  The report also 
shows that he denied rheumatism or arthritis.  A physician's 
comment on the separation Report of Medical History shows 
that there were no chest problems.  The service separation 
physical examination report shows no abnormalities of the 
lungs and chest, and is absent for any other pertinent 
findings.    

Private medical reports dated in 1995 show that the veteran 
had a history of being a heavy smoker.  Private medical 
records from January through September 1996 show that the 
veteran received treatment for left lung pneumonia, COPD, and 
left breast pain diagnosed as a questionable left breast mass 
and a benign gynecomastia.     

VA medical examination records dated in December 1996 show 
that the veteran received diagnoses of mild obstructive 
airway disease and a history of pneumonia in January 1996.  

A VA Agent Orange medical examination was performed in 
December 1996.  It was indicated that the veteran had 
military service in the Republic of Vietnam, and that he was 
not involved in the spraying of Agent orange, but was in a 
recently sprayed area while there.  The veteran reported that 
he was unsure whether he was exposed to herbicides other than 
Agent Orange or whether he ate food or drink that was 
contaminated with Agent Orange.  He had been exposed multiple 
times and he was involved in clearing areas that had been 
sprayed.  The veteran reported no subjective complaints 
related to Agent Orange, other than skin lesions that 
occurred in Vietnam.  The physical examination was negative 
for any pertinent disabilities.  It was specified that the 
veteran's skin was clear with no masses or lesions.  The 
pertinent diagnoses included COPD.

VA clinical records in July 2000 show that the veteran 
complained of pain in the right arm and shoulder pain.  X-
rays revealed degenerative discs in the dorsal and cervical 
spine, with osteophyte encroachment at C5-C6 and borderline 
cardiomegaly was reported. Osteoarthritis was reported in an 
October 2000 VA medical report.

In an October 2000 statement, the veteran reported that he 
had recently had a mastectomy for an area that was not 
cancerous.

A VA medical examination of the skin that was performed in 
February 2002 revealed no complaints or medical findings 
regarding a mass of the left chest.  At a February 2002 VA 
medical examination of the respiratory system it was 
indicated that the veteran had moderate obstructive pulmonary 
disease, most likely from a long history of cigarette 
smoking, three to four packs per day. 

A VA medical examination of the joints was performed in 
February 2002.  The veteran complained of a lump in the 
chest, and it was reported that he had had a breast 
mastectomy in 1996 or 1997.  It was indicated that X-rays 
showed degenerative joint disease and spondylosis of C5-C6.  

Analysis

Disability manifested by a Lump in the Chest and COPD

The veteran asserts that his condition identified as a lump 
in the chest and his COPD are the result of exposure to 
herbicides that he sustained during service in the Republic 
of Vietnam.  It is important to note that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§ 1110.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. Note 2. 38 C.F.R. § 
3.309 (e).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  In this regard, the Board observes that COPD 
and a lump in the chest, identified as a questionable left 
breast mass and a benign gynecomastia are not diseases listed 
among the disorders for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).  Further, 
while the veteran has reported that he had a mastectomy in 
1996 or 1997, there is no evidence, medical or otherwise, 
that indicates the reported mastectomy involved the reported 
left chest lump or that the surgery was for a presumptive 
disease listed under § 3.309(e).  There is no medical 
evidence in support of the veteran's assertions regarding a 
link between COPD and a lump in the chest and exposure to 
herbicides while in the Republic of Vietnam.  COPD and a lump 
in the chest are not disabilities that are shown to be 
associated with Agent Orange exposure.   

The United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, with respect to a lump in the chest and COPD, 
a review of the record shows that there are no findings or 
diagnoses of COPD or a lump in the chest among the veteran's 
service medical records. At service separation, medical 
examination records show the veteran's complaint that he had 
or had had shortness of breath or chest pressure or pain, and 
a cyst.  It is important to note though that with reference 
to the cyst complaint, there was no relationship between the 
cyst reported and the veteran's left chest or a left chest 
mass.  Further, concerning COPD, at the time of the veteran's 
service separation medical examination, trained medical 
personnel indicated that there were no chest problems or 
other pertinent physical abnormalities.  

The record goes on to show that there are no pertinent 
interim medical records, and that the first medical evidence 
of COPD, and a lump in the chest, diagnosed as left breast 
mass and a benign gynecomastia is in the 1990's, which is 
many years after the veteran's period of military service.  
Further, there is absolutely no medical evidence which 
relates either a lump in the chest or COPD to service.  It is 
noteworthy that clinically it has been opined that the 
veteran's COPD is related to a long history of smoking 
cigarettes.  In this regard the Board notes that it has not 
been claimed by the veteran or on his behalf that his COPD is 
due to nicotine dependence that began during service.  
Further, Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998. 38 U.S.C.A. § 1103 (West 2002). 

The Board concludes that COPD and a lump in the chest are not 
shown during service, are first shown many years after 
service, and are not shown to be related to the veteran's 
period of service, including as due to herbicide exposure.  
In the present case, the preponderance of the evidence is 
against the veteran's claims of service connection for COPD 
and a lump in the chest, to include as due to Agent Orange 
exposure.  

Arthritis

With respect to service connection for arthritis, it is 
maintained by the veteran that he has arthritis that was 
incurred during his period of military service.  Certain 
chronic diseases, including arthritis may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A review of the service medical records, including service 
separation physical examination reports, shows that they are 
absent for any complaints, findings or treatment for 
arthritis.  In fact, medical records at service separation 
indicate that the veteran denied having arthritis.  Many 
years after service, in 2000 to be specific, an osteophyte 
and degenerative joint disease of the cervical spine are 
clinically shown.  The arthritis or degenerative joint 
disease is shown too remote in time to be related to the 
veteran's period of military service.  Moreover, there is no 
medical evidence that supports the veteran's assertion that 
his arthritis is related to his period of service.    

Arthritis is not shown during service, is not shown to be 
manifested within one year after service, and is not 
otherwise shown to be related to service.  The weight of the 
evidence is against the veteran's claim, and service 
connection for arthritis is not warranted.  


ORDER

Service connection is not warranted for PTSD, for disability 
manifested by a lump in the chest, for COPD, or for 
arthritis.  To this extent, the appeal is denied.


REMAND

The veteran claims service connection for coronary disease, 
to include as due to Agent Orange exposure.  At a VA medical 
examination of the arteries and veins in February 2004, 
coronary artery disease was diagnosed, and the examiner 
opined that there were no injuries or illnesses during 
service that were causative factors to coronary artery 
disease, and that it was not likely that the veteran's 
coronary artery disease was related to active service.  
However, it was also stated by the examiner that diabetes 
could be an aggravating factor for the progression of 
previously established coronary artery disease.  

As noted in the introduction, service connection has been 
established for diabetes.  Therefore, the examiner's 
statement raises the issue of aggravation of a non-service 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Appropriate medical development of this theory of service 
connection is necessary before the Board may proceed with 
appellate review. 



In consideration of the foregoing, this case is REMANDED to 
the for the following:

1.   The veteran should be afforded 
a VA cardiovascular examination for 
the purpose of ascertaining the 
effect, if any, of the service-
connected diabetes on the veteran's 
coronary disease.  It is imperative 
that the claims file e made 
available to the examiner for review 
in connection with the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
is requested to render an opinion as 
to whether it is as least likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
service-connected diabetes mellitus 
has aggravated the veteran's 
coronary disease.  If so, the 
examiner should specify, to the 
extent possible, the degree of 
aggravation.  
		
2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
coronary disease is warranted, to include 
by aggravation by a service-connected 
disability.  If the benefit is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



